Citation Nr: 1750734	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for service-connected diabetes mellitus with erectile dysfunction.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected glaucoma with bilateral retinopathy.

3.  Entitlement to an increased disability rating for service-connected hypertension, rated as part of the diabetes mellitus rating prior to June 25, 2014, and rated as 10 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from August 1974 to August 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in August 2016. 

In May 2016 the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been prepared and added to the record.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected diabetes mellitus has not required one or two hospitalizations per year or twice a month visits to a diabetic care provider due to episodes of ketoacidosis or hypoglycemic reactions.

2.  The Veteran's service-connected glaucoma with diabetic retinopathy results in corrected visual acuity of 20/40 or better, no impairment of muscle function, and remaining concentric visual fields of 33.75 degrees in the left eye and 36.25 degrees in the right eye.

3.  Prior to June 25, 2014, the Veteran's service-connected hypertension did not require continuous medication and had diastolic pressure predominantly less than 100 and systolic pressure predominantly less than 160.  

4.  Beginning June 25, 2014, the Veteran's hypertension manifested by the need for continuous medication for control, and had diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 40 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for an initial disability rating of 30 percent, but no higher, for service-connected glaucoma with diabetic retinopathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.79, Diagnostic Codes 6013 (2016)

3.  Prior to June 25, 2014, the criteria for a compensable disability rating for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

4.  Beginning June 25, 2014, the criteria for a disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7101.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Diabetes Mellitus

The Veteran was granted entitlement to service connection for diabetes mellitus in a July 2002 rating decision, and he was granted a 20 percent disability rating as of October 29, 2001.  In July 2008, that disability rating was raised to 40 percent as of December 7, 2007.  Therefore, he has had a 40 percent disability rating throughout the duration of the appeal.  

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent rating is warranted for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes   of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations      per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.   

Separate ratings are assigned for any compensable complication of the Veteran's service-connected diabetes unless they are part of the criteria used to support a total evaluation.  All noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The Veteran was afforded a VA examination in February 2008.  He reported an episode of diabetic ketoacidosis in 2003.  He reported no episodes of ketoacidosis or hypoglycemia sufficient to send him to the emergency, hospital, or even to visit the doctor.  The Veteran visited his doctor once or twice per year.  He was not on insulin and instead was taking pills to control his diabetes.  He was on a restricted diet and his weight had been somewhat stable.  He did not decrease his physical activities but did have occasional dizzy episodes.   Neurological examination was basically intact with some residuals from his cerebral stroke in 2007.  

The Veteran was scheduled for an additional VA examination in 2016 but failed to report for that examination.

The Veteran has sought treatment for his diabetes consistently, but much of his treatment has been related to medication management and controlling his blood sugar.  In March 2008 the VA treatment provider indicated that the Veteran's blood sugar was not well-controlled, although there was a question of compliance with insulin medication.  At the time the Veteran reported a history of having diabetic ketoacidosis; six months later he was noted to be noncompliant with his diabetes and hypertension medication.  

The Veteran continued to have medication management, and in April 2014 he was noted to have chronic complications from diabetes to include neuropathy and retinopathy.  His blood sugar was high, but the VA treatment provider indicated that his medication had been adjusted.  There were no acute complications of diabetes mellitus observed, and the treatment provider recommended continued monitoring and compliance with diet, exercise, and lifestyle modifications.  In March 2015 the treatment provider observed that the Veteran had high A1c levels in the six months prior despite medications.  His insulin was adjusted around that time.  The Veteran continued to have complications of retinopathy and neuropathy, and he was advised to keep a blood sugar log.  There was continued noncompliance with treatment based on the Veteran's medication refill history, and the Veteran reported that he was using insulin following meals rather than before or with meals.  

A review of the record suggests that, the Veteran does not experience episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Overall, the Board notes that for periods during the appeal the Veteran's diabetes mellitus was treated with oral hypoglycemic agents and more than one insulin injection per day.  Further, it was noted that during parts of the appeal the Veteran was managed by a restricted diet and required regulation of activities as part of his medical management regimen.  However, during the appeal period there were no documented hospitalizations due to hypoglycemic reactions or ketoacidosis or any progressive unintentional weight loss or loss of strength attributable to his diabetes mellitus.  The only evidence of hospitalizations for diabetes mellitus were based on the Veteran's lay statements rather than objective findings.  The Veteran testified at the Board hearing to having a strenuous medication regimen that was not helping his blood sugar, and he asserted that he had been hospitalized twice for diabetes in the year prior, but this is not reflected in the treatment records.  The Veteran has been hospitalized for other disabilities to include a stroke, but not solely due to diabetes mellitus.  The Board finds the treatment records more probative as to the reason for hospitalizations than the lay testimony.  

In sum, during this period of the appeal, the record shows that the Veteran's diabetes has been treated with a restricted diet, insulin, oral hypoglycemic agents, and regulation of his activities.  However, the record reveals that the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

Accordingly, the Board finds that the preponderance of the evidence is against a claim for a higher rating at any time during the course of the appeal.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Glaucoma

The Veteran's service-connected glaucoma is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.79, Diagnostic Code 6013.  

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 rather than § 4.84a.  These changes took effect on December 10, 2008.  In this case, the Veteran has been given the rating criteria applicable prior to December 10, 2008, and the criteria applicable beginning December 10, 2008.  Consequently, the Board will apply both versions of the relevant schedular ratings.

VA's General Counsel held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2014).  Prior to the effective date of the change in the regulation, the Board may apply only the original version of the regulation. VAOGCPREC 3-2000. 

Previously, Diagnostic Code 6013 addressed simple, primary noncongestive glaucoma.  Under these criteria, glaucoma was to be evaluated under either impairment of visual acuity or field loss.  A minimum rating of 10 percent was to be assigned.  38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008). 

Under the former criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).  

A 20 percent disability rating is warranted for impairment of central visual acuity when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40, vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40, vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50, and when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Code 6077 (2008). 

Under the former criteria, impairment of visual field was rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  A rating of 20 percent or higher was not warranted without bilateral visual field loss, or concentric contraction of visual field bilaterally to 60 degrees or unilaterally to 15 degrees.  

Pursuant to the new rating criteria, open angle glaucoma continues to be evaluated under rating code 6013, although this code is now located at 38 C.F.R. § 4.79.  Under the new criteria, open angle glaucoma is to be evaluated based on visual impairment due to open angle glaucoma.  A minimum evaluation of 10 percent is assigned if continuous medication is required.  38 C.F.R. § 4.79, Diagnostic Code 6013. 

Under the current criteria, the evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a) (2016).  Under the current criteria, impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 through 6081 (2016).  

Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079.  Under Diagnostic Code 6066, a 20 percent disability rating is warranted for impairment of central visual acuity when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40, vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40, vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50, and when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.79, Diagnostic Code 6066. 

Under the current criteria, impairment of visual field is rated under 38 C.F.R. § 4.79, Diagnostic Code 6080.  A rating of 20 percent or higher is not warranted without bilateral visual field loss, or concentric contraction of visual field bilaterally to 45 degrees or unilaterally to 15 degrees.  

During a February 2008 examination, distance vision without correction was 20/30 bilaterally; corrected vision was 20/20.  Confrontation visual fields were full.  Generalized constriction and inferior/nasal constriction glaucomatous visual defects were noted.  The examiner found there was no loss of vision secondary to diabetes mellitus type 2.  

Treatment notes from December 2015, February 2016, March 2016, April 2016, and July 2016 all show corrected vision of 20/30 or better, without any evidence of diplopia.  Despite the Veteran's retinopathy there was no evidence of distorted vision, enlarged images, redness, discharge, watering and blurred vision.  The eye symptoms were intermittent and included occasional eye pain.  His condition was noted to be stable in May 2015, with no vision changes in the year following.  

During a February 2014 VA examination, uncorrected and corrected vision was 20/40 or better.  While the Veteran had contraction of visual fields, he did not have a loss of visual field.  The examiner noted there was no visual impairment and the eye condition did not impact the ability to work.  Visual fields were recorded as follows: 

Meridians

Temporally
(85)
Down
Temporally
(85)
Down
(65)
Down
Nasally
(50)
Nasally
(60)
Up nasally
(55)
Up
(45)
Up
Temporally
(55)
Left
35
35
40
35
30
30
30
35
Right
35
35
45
40
30
35
35
35

The above results in remaining concentric visual field of 33.75 degrees in the left eye (270 degrees divided by 8) and 36.25 degrees in the right eye (290 degrees divided by 8).  See 38 C.F.R. § 4.76a (2008), 4.77 (2016).  

The Veteran was scheduled for an additional VA examination in 2016 but failed to report for that examination. 

Throughout the period on appeal, the Veteran's vision with correction has been between 20/40 or better.  Thus a higher rating is not warranted based on visual acuity.  Likewise, problems with muscle function are not indicated and a higher rating cannot be awarded based on such.  

The Veteran was shown to have a contraction of visual fields at his 2008 and 2014 VA examinations.  Testing from the most recent examination reveals that the Veteran has a remaining concentric visual field of 33.75 degrees in the left eye and 36.25 degrees in the right eye.  This warrants a 30 percent but no higher rating for concentric contraction of the visual fields.  38 C.F.R. §§ 4.84a (2008), 4.79 (2016), Diagnostic Code 6080.  

As noted above, a rating in excess of 30 percent is not warranted based on problems with visual acuity, muscle function, or concentric contraction of visual fields.  The Board has considered but finds no other appropriate diagnostic codes under which a higher rating could be awarded.  As such, a 30 percent rating, but no higher, is granted throughout the course of the appeal.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.

Hypertension

The Veteran's service-connected hypertension is rated under Diagnostic Code 7101, which provides for a 10 percent disability rating with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or, there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  The criteria for the next higher rating, 20 percent, are diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  The criterion for the next higher rating, 40 percent, are diastolic pressure predominantly 120 or more; and the criterion for a 60 percent rating, is diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104.  

By way of history, the Veteran's was granted entitlement to service connection for hypertension in a May 2004 rating decision and was assigned a noncompensable disability rating.  It was previously rated as a symptom of his service-connected diabetes mellitus until it was granted a 10 percent disability rating as of June 25, 2014.  Each period will be discussed separately.  

A.  Prior to June 25, 2014

The Veteran has had continuous symptoms of high blood pressure throughout the period on appeal, but his blood pressure levels did not rise to a compensable rating prior to June 25, 2014.  

At a February 2008 VA examination, blood pressure was 128/84, 124/74, and 126/76.  His hypertension was noted to be under good control on current medications.  

Much of the Veteran's treatment was through VA, and his treatment records revealed blood pressure readings of 138/85, 136/88, 131/93, 120/92, in March 2008, 133/74 in June 2008, 127/84, 116/35, in September 2008, and 122/60 in October 2008.  Similar blood pressure readings were made during this period.  The Veteran was occasionally prescribed hypertension medication, but there was noncompliance noted in September 2008 and April 2014.  During this time he did not assert, and the evidence does not show, that he needed continuous medication.  Overall, his hypertension was controlled during this period.  

Based on the foregoing, the Board finds that the criteria for a compensable disability rating during this period for the Veteran's hypertension are not met.  The Veteran has not required continuous medication to control his blood pressure, and the evidence of record does not indicate diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  The medical records are consistent with relatively normal blood pressure readings corresponding with a noncompensable disability rating prior to June 25, 2014.  

B.  Beginning June 25, 2014  

The Veteran's treatment records show blood pressure readings of 138/100, 136/98, and 136/100 in December 2014, 114/80 in November 2016, 178/108 in January 2017, and 191/81 In March 2017.  His treatment records also indicate he was prescribed various hypertension medications to include Lisinopril and Metoprolol for control. 

The Veteran underwent VA examination in connection with his claim in December 2014.  At the time the Veteran reported that he was not taking continuous medication for his hypertension.  Blood pressure readings were 138/100, 136/98, and 136/100.  The VA examiner opined that the Veteran's hypertension diagnosis had changed in that it had developed into hypertensive heart disease.  

The Veteran was scheduled for an additional VA examination in 2016 but failed to report for that examination.

Based on the foregoing, the Board finds that the criteria for a disability rating in excess of 10 percent for the Veteran's hypertension are not met.  The Veteran has not had diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Treatment records and the Veteran's statements are not in significant conflict with the examination findings.  There is no other potentially applicable Diagnostic Code upon which to rate this disability.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against assignment of a higher disability rating, that doctrine is not for application.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370.
ORDER

Entitlement to an increased disability rating in excess of 40 percent for service-connected diabetes mellitus with erectile dysfunction is denied.

Entitlement to an initial disability rating of 30 percent for service-connected glaucoma with bilateral retinopathy is granted effective December 7, 2007.

Entitlement to an increased disability rating for service-connected hypertension, rated as part of the diabetes mellitus rating prior to June 25, 2014, and rated as 10 percent disabling thereafter is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


